I recognize the wide discretion of the trial courts in such matters, and adhere to what is quoted by the majority from our previous decisions; but even so, since to vindicate the authority of the courts and to do justice is, after all, more important than any financial consideration, in my judgment, the diligence here shown in returning the convicted man for punishment should be encouraged, to the end that like diligence be exercised in the future under like circumstances.
In the light of its probable influence upon bonding companies in the future, it was, in my opinion, an abuse of discretion not to set aside the forfeiture to the extent of the money necessarily expended in returning the fugitive to serve his sentence. *Page 363